DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  Claim 5 recites “wherein the operation frequency is at around 24 GHz or 77 GHz”.  The “at” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Geary (US 2018/0131099) – of record, hereinafter Geary, in view of Satoh (US 2012/0044113), hereinafter Satoh.

 	Regarding claim 1 Geary discloses an antenna cover for protecting an antenna element, comprising: a cover structure (Fig. 2, at 200; paragraph 0017), wherein a hollow portion (Fig. 2, at 126 “air gap”) is formed in the cover structure; and a first non-smooth element (Fig. 2, at 125b), distributed on a first inner edge of the cover structure. 

	Satoh teaches varying a height of the hollow portion of an antenna cover (e.g., paragraphs 0056 and 0063).  	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a height of the hollow portion is substantially equal to any positive integer multiple of 0.5 wavelength of the operation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Satoh also teaches varying a height of the hollow portion of an antenna cover (e.g., Satoh, paragraphs 0056 and 0063) in order to provide an optimal gain for the antenna (Satoh, paragraph 0056).  Moreover it has been held that discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233. 
 	



    PNG
    media_image1.png
    505
    626
    media_image1.png
    Greyscale


 	

 	Regarding claim 3 Geary further discloses the antenna cover as claimed in claim 1, wherein the hollow portion substantially has a cuboid shape (Fig. 2, at 126).  

 	Regarding claim 4 Geary further discloses the antenna cover as claimed in claim 1, wherein the first non-smooth element substantially has a sawtooth shape (Fig. 2, at 125b). 

 	Regarding claim 5 Geary further discloses the antenna cover as claimed in claim 1, wherein the operation frequency is at around 24 GHz or 77 GHz (paragraph 0015). 

 	Regarding claim 7 Geary further discloses the antenna cover as claimed in claim 5, wherein the first non-smooth element comprises a plurality of composition portions (Fig. 2, at 125b), and the composition portions are adjacent to each other (Fig. 2, at 125b). 	

 	Regarding claim 8 Geary does not explicitly disclose the antenna cover as claimed in claim 7, wherein a length of a bottom side of each of the composition portions is longer than 0.5 wavelength of the operation frequency.
 	Geary discloses varying the length of the bottom portion of the composition portions (paragraph
0019).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of a bottom side of each of the composition portions is longer than 0.5 wavelength of the operation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Geary teaches varying the bottom portion of the composition portions of an automotive radar in order to provide the desired non-variance in two way propagation loss (Geary, paragraph 0019), and since discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

 	Regarding claim 9 Geary does not explicitly disclose the antenna cover as claimed in claim 7, wherein a height of each of the composition portions is substantially equal to 0.5 wave length of the operation frequency.
 	Geary discloses choosing an optimal height of the composition portions (paragraph 0019).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a height of each of the composition portions is substantially equal to 0.5 wavelength of the operation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Geary teaches optimizing the height portion of the composition portions of an automotive radar in order to provide the desired non-variance in two way In re Aller, 105 USPQ233. 
 
 	Regarding claim 11 Geary teaches a car radar device, comprising: an antenna cover (e.g., Fig. 210 as part of 200), comprising: a cover structure (Fig. 2, at 200; paragraph 0017), wherein a hollow portion (Fig. 2, at 126 “air gap”) is formed in the cover structure; and a first non-smooth element (Fig. 2, at 125b), distributed on a first inner edge of the cover structure; and an antenna element (Fig. 2, at 120), covered by the antenna cover (Fig. 2, at 210 covers 120). 
	Geary does not explicitly disclose wherein a height of the hollow portion is substantially equal to any positive integer multiple of 0.5 wavelength of the operation frequency.  	
	Satoh teaches varying a height of the hollow portion of an antenna cover (e.g., paragraphs 0056 and 0063).  	
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein a height of the hollow portion is substantially equal to any positive integer multiple of 0.5 wavelength of the operation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Satoh also teaches varying a height of the hollow portion of an antenna cover (e.g., Satoh, paragraphs 0056 and 0063) in order to provide an optimal gain for the antenna (Satoh, paragraph 0056).  Moreover it has been held that discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233. 
 	

 	Regarding claim 13 Geary further discloses the car radar device as claimed in claim 11, wherein the hollow portion substantially has a cuboid shape (Fig. 2, at 126). 

 	Regarding claim 14 Geary further discloses the car radar device as claimed in claim 11, wherein the first non-smooth element substantially has a sawtooth shape (Fig. 2, at 125b). 



 	Regarding claim 17 Geary further discloses the car radar device as claimed in claim 15, wherein the first non-smooth element comprises a plurality of composition portions (Fig. 2, at 125b), and the composition portions are adjacent to each other (Fig. 2, at 125b). 

 	Regarding claim 18 Geary does not explicitly disclose the car radar device as claimed in claim 17, wherein a length of a bottom side of each of the composition portions is longer than 0.5 wavelength of the operation frequency. 
 	Geary discloses varying the length of the bottom portion of the composition portions (paragraph
0019).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to have a length of a bottom side of each of the composition portions is longer than 0.5 wavelength of the operation frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, and since Geary teaches varying the bottom portion of the composition portions of an automotive radar in order to provide the desired non-variance in two way propagation loss (Geary, paragraph 0019), and since discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

 	Regarding claim 19 Geary does not explicitly disclose the car radar device as claimed in claim 17, wherein a height of each of the composition portions is substantially equal to 0.5 wave length of the operation frequency.
 	Geary discloses choosing an optimal height of the composition portions (paragraph 0019).
In re Aller, 105 USPQ233.

 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Geary in view of Satoh as applied to claims 1 and 10 respectively above, and further in view of Fujieda et al., (US 2004/0036645), hereinafter Fujieda.

 	Regarding claim 10 Geary as modified does not explicitly disclose the antenna cover as claimed in claim 1, further comprising: a second non-smooth element, distributed on a second inner edge of the cover structure, wherein the second inner edge is opposite to the first inner edge.
 	Fujieda discloses a second non-smooth element (Fig. 5A, at 9), distributed on a second inner edge of the cover structure, wherein the second inner edge is opposite to the first inner edge (Fig. 5A, at 9 shows two side opposite each other). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna device disclosed by Geary in accordance with the teaching of Fujieda regarding using a second non-smooth element in order to absorb the side lobe of the automotive radar (Fujieda, paragraph 0021) which reduces unwanted reflection of the radar device (Fujieda, paragraph 0021).


 	Fujieda discloses a second non-smooth element (Fig. 5A, at 9), distributed on a second inner edge of the cover structure, wherein the second inner edge is opposite to the first inner edge (Fig. 5A, at 9 shows two side opposite each other).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna device disclosed by Geary in accordance with the teaching of Fujieda regarding using a second non-smooth element in order to absorb the side lobe of the automotive radar (Fujieda, paragraph 0021) which reduce unwanted reflection of the radar device (Fujieda, paragraph 0021).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-11, 13-15, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner raises a new grounds of rejection based on the teachings of Satoh.  This office action is Non-Final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845